United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3642
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Edward G. Boyer,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 6, 2007
                                Filed: September 14, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      The district court1 revoked Edward G. Boyer’s (Boyer) supervised release and
sentenced him below the advisory revocation range to 18 months in prison and 18
months of supervised release with the first 90 days of supervised release to be served
in an inpatient drug abuse treatment program. Boyer appeals the sentence as
unreasonable. After reviewing the record and Boyer’s arguments, we conclude the
sentence is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir.
2005) (per curiam) (standard of review). In particular, the court was mindful of the

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
need to provide Boyer with drug treatment, see 18 U.S.C. § 3553(a)(2)(D), and
fashioned the sentence accordingly: the court imposed a prison term below the
advisory range and required Boyer to spend time in inpatient drug treatment. We
therefore affirm.
                      ______________________________




                                      -2-